DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to independent claim 1, the limitation, “an end of the first portion and an end of the second protrusion do not overlap with the first protrusion and the second protrusion, in a sectional view” renders the scope of the claim unclear.  Namely it is unclear how the second protrusion may not overlap with itself.  For examination purposes, it is presumed the language should read “an end of the first portion and an end of the second portion do not overlap with the first protrusion and the second protrusion.”
Claims 2-9 depend from claim 1.

Allowable Subject Matter
Claims 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 10 and dependent claims 11-4, the closest prior art references, Kim (US 2003/0112404 A1), Nakayoshi et al. (US 2003/0137631 A1), Chiang et al. (US 2005/0243261 1), Koo (US 2006/0158599 A1), Yoshida et al. (US 2009/0066903 A1), and Kim et al. (US 6,724,458 B2), fail to disclose or make obvious the following limitations, “wherein the plurality of protrusions includes a first protrusion which is in a peripheral region surrounding the display region, the color filters include a first color filter and a second color filter different color from the first color filter, a first portion is located in the peripheral region and formed of the first color filter and the second color filter and separated from the color filters in the display region, the first protrusion overlaps with the first portion, in a sectional view, an end of the first color filter of the first portion does not overlap with the first protrusion in the sectional view, and an end of the second color filter of the first portion does not overlap with the first protrusion in the sectional view.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871